DUARTE, J., Concurring and Dissenting.
I concur in the majority opinion except as to part I, I. of the Discussion, from which I respectfully dissent, as I disagree with the majority’s conclusion that the trial court’s error in instructing the jury resulted in prejudice to plaintiff’s case.
In my view, had there not been admitted error in the trial court’s exclusion of the glass-plastic evidence, the instructional error would be harmless due to the paucity of admissible evidence introduced by plaintiff on the issue of the foreseeability of large rocks hitting truck windshields and Navistar’s corresponding duty to design for such occurrences.
Therefore, I respectfully dissent from part I, I.
Respondent’s petition for review by the Supreme Court was denied July 17, 2013, S210583.